UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-8470


CHRISTOPHER ALLEN TODD,

                   Plaintiff – Appellant,

             v.

GREGORY KNOWLIN, Warden; CORPORAL JONES, Officer; OFFICER
TOLLER,

                   Defendants – Appellees,

             and

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     G. Ross Anderson, Jr., Senior
District Judge. (9:07-cv-03990-GRA)


Submitted:    April 20, 2009                  Decided:   May 11, 2009


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Allen Todd, Appellant Pro Se.    Erin Mary Farrell,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher       Allen    Todd    appeals    the   district       court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                           We

have   reviewed       the    record    and    find      no    reversible        error.

Accordingly,     we   affirm   the    district    court’s      order.      Todd    v.

Knowlin,   No.    9:07-cv-03990-GRA          (D.S.C.    Nov.    3,     2008).      We

dispense   with       oral   argument    because        the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        2